DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 6/30/2022. Claims 1-12 are pending in this application. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 7, Applicant is suggested to revise claim 7 which appears to draw to different embodiment of Fig. 9 with thickness different in first high resistance layer, while claim 1 draws to embodiment of Fig. 5 with smaller perimeter of the first high resistance layer. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsumita et al. (US 2021/0364580).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claim 5, Tsumita teaches, Figs. 1, 2 & 6, [0011, 0016, 0038, 0043, 0049, 0055, 00701], a spin element comprising: 
-a wiring (SOT 5, 21A-1, B-1) that extends in a plane and has a length (indicated) in a first direction that is longer than a width (of either 5 or 21A-1, B-1) in a second direction that is perpendicular to the first direction; 
-a laminated body (20) including a first ferromagnetic layer (1) laminated on the wiring; 
-a first conductive part (21A-2) and a second conductive part (21B-2) which sandwich the first ferromagnetic layer (1) in a plan view in a laminating direction; and 
-a first high resistance layer (11A, Ni-Cr) which is in physical contact with the wiring (5, 21A-1, B-1) between the first conductive part (21A-2) and the wiring (5), the first high resistance layer (11A) has an electrical resistivity equal to or higher than that of the wiring (5, 21A-1, B-1), 
wherein, in the second direction, the width of the wiring (of 21A-1, B-1) is narrower than a width of the first high resistance layer (11A) in the second direction. 
Note: based on Fig. 1’s scale, width of 5 is narrower/smaller than width of 11 in second direction.

    PNG
    media_image1.png
    330
    522
    media_image1.png
    Greyscale

Allowable Subject Matter
4.	Claims 1-4 & 6-12 are allowed. The allowable subject matter includes “a first high resistance layer which is in physic contact with the wiring and the first conductive part…perimeter of the first high resistance layer is smaller than a perimeter of the first conductive part”. 
Response to Arguments
5.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/11/22